UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6465


SHANE MONROE DODSON,

                     Petitioner - Appellant,

              v.

DAVID BALLARD, Warden,

                     Respondent - Appellee.


Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:16-cv-00150-FPS)


Argued: October 31, 2019                                       Decided: January 22, 2020


Before KEENAN, FLOYD, and RICHARDSON, Circuit Judges.


Vacated and remanded with instructions by unpublished opinion. Judge Keenan wrote the
opinion, in which Judge Floyd and Judge Richardson joined.


ARGUED: Lyle David Kossis, MCGUIREWOODS LLP, Richmond, Virginia, for
Appellant. Lindsay Sara See, OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Appellee. ON BRIEF: Brian D. Schmalzbach,
Michael W. Stark, MCGUIREWOODS LLP, Richmond, Virginia, for Appellant. Patrick
Morrisey, Attorney General, Zachary A. Viglianco, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
BARBARA MILANO KEENAN, Circuit Judge:

       Shane Monroe Dodson appeals from the district court’s judgment denying his

petition for habeas corpus relief brought under 28 U.S.C. § 2254, in which he raised a

single claim of ineffective assistance of counsel. Dodson argues on appeal that the district

court erroneously adopted factual findings made by the Supreme Court of Appeals of West

Virginia (the state supreme court), which were directly contrary to the findings made by

the state circuit court reviewing his initial habeas petition (the state habeas court, or the

habeas court). As found by the state habeas court, Dodson argues that his counsel

misadvised him during the plea negotiating process, because counsel was unaware of the

elements of the burglary offense of which Dodson was convicted. Dodson asserts that

based on his counsel’s misunderstanding of the law, counsel advised Dodson not to plead

guilty and to decline the State of West Virginia’s offer to recommend as part of a plea

bargain a sentence of one to ten years’ imprisonment. After declining the state’s plea offer,

Dodson was convicted at trial and sentenced to serve a mandatory term of life

imprisonment.

       Dodson later filed a petition for habeas corpus relief in the state habeas court. That

court granted the petition, holding under the two-prong test of Strickland v. Washington,

466 U.S. 668 (1984), that Dodson had been denied the effective assistance of counsel. On

appeal, the state supreme court reversed the habeas court’s judgment, concluding that

Dodson’s decision to reject the state’s plea offer was not based on counsel’s advice but was

motivated instead by Dodson’s belief that he would be exonerated at trial. After Dodson

filed the present federal habeas petition, the district court deferred to the state supreme

                                             3
court’s decision under the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), 28 U.S.C. § 2254(d), and denied Dodson’s request for habeas corpus relief.

       Upon our review, we hold that the state supreme court unreasonably construed the

factual record, which led to its unreasonable application of federal law articulated in

Strickland. Accordingly, we hold that AEDPA deference does not apply to our review in

this appeal. See 28 U.S.C. 2254(d). Applying de novo review, we further hold that Dodson

is entitled to habeas corpus relief.



                                             I.

       The underlying offense arose from an altercation at the home of Dodson’s former

girlfriend, Brittany Carrigan. According to Carrigan’s initial account, Dodson arrived at

her home, knocked, and then opened the front door without permission. Carrigan stated

that although she attempted to close the door, Dodson pushed the door open and hit

Carrigan several times. Carrigan later changed her statement and told police that she

wanted to drop all charges against Dodson, asserting that she had invited him to her home.

       After Dodson was arrested and charged with felony burglary and misdemeanor

domestic battery under West Virginia law, he retained Sherman Lambert as his attorney.

Before trial, the state made Dodson a plea offer. Under that offer, in exchange for Dodson’s

agreement to plead guilty, the prosecutor agreed to recommend to the court a sentence of

one to ten years’ imprisonment on the burglary charge and one year of incarceration on the

domestic battery charge. This offer was based on the state’s further agreement not to seek

the mandatory sentence of life imprisonment applicable to recidivists such as Dodson, who

                                             4
had two or more previous felony convictions. W. Va. Code § 61-11-18(c) (persons who

have been convicted of two prior “crime[s] punishable by confinement in a penitentiary”

are subject to mandatory life imprisonment). Dodson rejected the state’s plea offer and

proceeded to trial.

       At trial, the state presented testimony from three witnesses who saw Dodson arrive

at Carrigan’s home, bang on the door while threatening to harm Carrigan if she did not

open the door, and ultimately enter the home. These witnesses later heard screaming

coming from inside the home. Those witnesses, as well an officer who responded to the

incident, observed Carrigan’s injuries after the altercation.

       Dodson presented Carrigan as his only witness. Carrigan recanted her original

statement, testifying that she and Dodson had been arguing on the day of the incident but

that the argument had not escalated to a physical altercation. The state also presented

testimony from Carrigan’s mother, who stated that Carrigan told her that she was planning

to lie in court so that Dodson would not receive a life sentence.

       Despite Carrigan’s recantation, the jury convicted Dodson of felony “daytime

burglary,” a lesser-included offense of statutory burglary, and misdemeanor domestic

battery. Based on Dodson’s prior felony convictions, the state circuit court sentenced

Dodson to a mandatory term of life imprisonment for the felony “daytime burglary”

conviction and to an additional one year of imprisonment for the misdemeanor domestic

battery conviction. W. Va. Code § 61-11-18(c).

       After the state supreme court rejected his direct appeal, Dodson filed a petition

seeking habeas corpus relief in the state habeas court. Dodson argued that he received

                                              5
ineffective assistance of counsel when Lambert advised him not to accept the state’s plea

offer. Dodson contended that Lambert mistakenly believed that Dodson could not be

convicted of any form of statutory burglary, including the lesser-included offense of

“daytime burglary,” in the absence of evidence of a breaking.

       The West Virginia offense of statutory burglary, if committed during the daytime,

ordinarily requires a breaking and entering. W. Va. Code § 61-3-11(a) (1993) 1 (burglary

occurs when a “person shall, in the nighttime, break and enter, or enter without breaking,

or shall, in the daytime, break and enter, the dwelling house . . . of another, with intent to

commit a crime therein”). Notably, however, this burglary statute also contains the lesser-

included felony offense of “daytime burglary,” which may be committed without a

breaking. Id. § 61-3-11(b) (the offense known as “daytime burglary” occurs when a

“person shall, in the daytime, enter without breaking a dwelling house . . . of another, with

intent to commit a crime therein”).

       The same judge before whom Dodson was tried held an evidentiary hearing in the

state habeas proceeding. Dodson, his mother, and Lambert testified at the hearing. Dodson

testified that Lambert advised him that he could not be convicted of burglary because he

had not “broken” into Carrigan’s home. Dodson stated that although Lambert informed

him of the state’s plea offer, Lambert also told him that “we’re not even going to consider

a plea bargain.” Dodson’s mother testified that she met with Lambert every few weeks,

and that Lambert told her that there was “no possibl[e] way that they can plead [sic] him


       1
         When we refer to a prior version of a statute, that version was the statute in effect
at the time of Dodson’s trial.
                                              6
guilty.” Ultimately, Dodson testified that he relied upon Lambert’s advice in rejecting the

state’s offer.

       In contrast, Lambert testified that Dodson chose to reject the state’s plea offer

against Lambert’s advice, because Dodson thought that Carrigan’s recantation at trial

would exonerate him. In direct opposition to Dodson’s testimony, Lambert testified that

“[n]ot only did I explain the elements of burglary but we talked about all the lesser included

offenses.” Lambert also testified that he told Dodson that the state’s plea offer was “very

lenient,” and that he advised Dodson “[m]any times” to consider accepting the offer.

       In addition to this testimony at the habeas hearing, the state habeas court reviewed

the trial record. Most notably, before receiving his sentence of life imprisonment, Dodson

had stated to the court: “I am getting life for [a] burglary that I did not commit. There is

no door jam broken. There is no window broken. The alleged victim let me in the house.”

The state habeas court concluded that this statement by Dodson reflected “an inaccurate

understanding” of the elements of “daytime burglary” under West Virginia law.

       The state habeas court also considered Lambert’s opening statement at trial, in

which he stated that Dodson was “charged with burglary, breaking and entering. It was by

invitation.” The state habeas court observed that this statement by counsel overlooked the

lesser-included felony offense of “daytime burglary,” which does not require a breaking.

According to the state habeas court, Dodson’s and Lambert’s statements “belie[] Mr.

Lambert’s claims” that he encouraged Dodson to accept the state’s plea offer. The state

habeas court also credited the balance of Dodson’s testimony, finding that Lambert had



                                              7
failed to advise Dodson of the elements of “daytime burglary” and that Lambert

“potentially” had not understood the elements himself.

       The state habeas court granted Dodson’s request for habeas corpus relief. Applying

Strickland, the court found that Lambert’s failure to advise Dodson properly of the

elements of the lesser-included offense constituted deficient performance, and that Dodson

would have accepted the state’s plea offer and pleaded guilty had he been properly advised.

Accordingly, the state habeas court ordered the state to reinstate its original plea offer to

Dodson.

       On appeal, the state supreme court reversed the state habeas court’s judgment.

Concluding that the habeas court had not made “explicit credibility assessments,” the state

supreme court did not defer to the habeas court’s factual findings. The state supreme court

further explained that “[h]ad the [habeas court] made credibility determinations, [the state

supreme court] would have afforded [the habeas court] great deference because [it] had the

opportunity to view the witnesses.”

       The state supreme court thereafter conducted a de novo review and held that

Lambert’s performance during the plea-bargaining process was not deficient. The state

supreme court criticized the habeas court for considering statements Lambert made at trial,

which the state supreme court characterized as an improper evaluation of counsel’s

performance “through the lens of hindsight.” The state supreme court further concluded

that the testimony of Dodson and his mother was “insufficiently corroborated by

independent, objective evidence.” Because the state supreme court held that Dodson failed

to show deficient performance by counsel, the court declined to address whether Dodson

                                             8
had met the prejudice requirement of Strickland. The state supreme court reversed the

habeas court’s decision and directed the habeas court to dismiss Dodson’s habeas corpus

petition.

       Dodson later filed a petition for habeas corpus relief in the district court under

28 U.S.C. § 2254, advancing a single claim of ineffective assistance of counsel during the

plea-bargaining process. The case was referred to a magistrate judge, who issued a report

recommending that the district court grant Dodson’s petition. The district court declined

to adopt the magistrate judge’s recommendation.

       The district court held that the state supreme court’s factual determination, namely,

that the state habeas court did not make any explicit credibility assessments, was not

unreasonable. The district court further concluded that the state supreme court had not

unreasonably applied federal law. Accordingly, citing AEDPA, the district court deferred

to the state supreme court’s decision and dismissed Dodson’s petition. We granted Dodson

a certificate of appealability, and now consider his appeal from the district court’s

judgment.



                                             II.

       Dodson argues that the district court erred in deferring to the state supreme court’s

decision, because Dodson established that the state supreme court’s conclusion was not

entitled to AEDPA deference under 28 U.S.C. § 2254(d). Thus, according to Dodson, we

may consider his habeas corpus petition under a de novo standard of review allowing us to

assign significant weight to the state habeas court’s credibility findings.

                                              9
       In response, the state argues that the state supreme court’s decision denying habeas

corpus relief properly was afforded great deference by the district court in accordance with

AEDPA, because the state supreme court’s factual determinations were not unreasonable

and did not result in an unreasonable application of federal law. We disagree with the

state’s arguments.

                                              A.

       When “assessing a state prisoner’s habeas claims, we review the ‘last reasoned’ state

court decision.” LeBlanc v. Mathena, 841 F.3d 256, 263 (4th Cir. 2016), rev’d on other

grounds, Virginia v. LeBlanc, 137 S. Ct. 1726 (2017); see also Grueninger v. Dir., Va.

Dep’t of Corr., 813 F.3d 517, 525-27 (4th Cir. 2016). Here, the last reasoned state court

decision is the decision of the state supreme court.

       Our review ordinarily is constrained by AEDPA, which limits a federal court’s

ability to grant habeas corpus relief to state prisoners. Under AEDPA, federal courts may

not grant relief on a habeas claim that has been adjudicated on the merits in a state court

proceeding unless the state court’s determination “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding[,]” 28 U.S.C. § 2254(d)(2), or “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the

United States[,]” id. § 2254(d)(1).

       For a state court’s factual determination to be held unreasonable under Section

2254(d)(2), “[the determination] must be more than merely incorrect or erroneous.”

Williams v. Stirling, 914 F.3d 302, 312 (4th Cir. 2019) (citation omitted). The state court’s
                                             10
finding must be “sufficiently against the weight of the evidence that it is objectively

unreasonable.” Id. (citation omitted). AEDPA also provides that “a determination of a

factual issue made by a State court shall be presumed to be correct” absent “clear and

convincing evidence” to the contrary. 28 U.S.C. § 2254(e)(1). These provisions of

AEDPA, “operating in tandem,” require that a petitioner seeking relief under Section

2254(d)(2) establish that the state court’s factual finding was “incorrect by clear and

convincing evidence, and that the corresponding factual determination was objectively

unreasonable in light of the record before the court.” Merzbacher v. Shearin, 706 F.3d
356, 364 (4th Cir. 2013) (quoting Miller-El v. Cockrell, 537 U.S. 322, 348 (2003) (internal

quotation marks omitted)).

       A state court’s decision constitutes an unreasonable application of clearly

established federal law under Section 2254(d)(1) when the state court correctly identifies

the “governing legal principle . . . but unreasonably applies that principle to the facts of the

. . . case.” 2 Barnes v. Joyner, 751 F.3d 229, 238 (4th Cir. 2014) (citation omitted). In

making this assessment, “we look to whether the state court’s application of law was

objectively unreasonable and not simply whether the state court applied the law

incorrectly.” Id. at 238-39 (citation omitted).

       Although a petitioner’s burden is heavy, deference to the state court’s decision “does

not imply abandonment or abdication of judicial review [and] does not by definition


       2
        Only holdings of the Supreme Court issued by the time of the relevant state court
decision, and not circuit precedent, can form the basis for habeas relief under Section
2254(d)(1). See Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Barnes v. Joyner, 751
F.3d 229, 239 (4th Cir. 2014).
                                              11
preclude relief.” Miller-El, 537 U.S. at 340. If the petitioner shows that the state court’s

adjudication of a claim is dependent on an unreasonable determination of fact or an

unreasonable application of federal law, we do not defer to the state court’s decision but

instead review the claim de novo. See Panetti v. Quarterman, 551 U.S. 930, 953-54 (2007)

(declining to apply AEDPA deference when the petitioner has satisfied Section

2254(d)(1)); Magnan v. Trammell, 719 F.3d 1159, 1175 (10th Cir. 2013) (declining to

apply AEDPA deference when the petitioner has satisfied Section 2254(d)(2)); Cooper v.

Sec’y, Dep’t of Corr., 646 F.3d 1328, 1353 (11th Cir. 2011) (same); Rice v. White, 660
F.3d 242, 252 & n.4, 257 (6th Cir. 2011) (same).

       When a habeas petitioner alleges ineffective assistance of counsel, we review the

claim not only through the deferential requirements of AEDPA but also through the

additional deferential lens of Strickland. See Richardson v. Branker, 668 F.3d 128, 139

(4th Cir. 2012). AEDPA and Strickland provide “dual and overlapping” standards, which

we apply “simultaneously rather than sequentially.” Id.

       Under Strickland, a petitioner “must show that counsel’s performance was

deficient,” and that the petitioner suffered resulting prejudice. 466 U.S. at 687. The

reviewing court’s “scrutiny of counsel’s performance must be highly deferential,” and

“every effort” must “be made to eliminate the distorting effects of hindsight, to reconstruct

the circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Id. at 689.

       To prove deficient performance of counsel, a petitioner “must show that counsel’s

representation fell below an objective standard of reasonableness.” Id. at 688. Counsel’s

                                             12
“ignorance of a point of law that is fundamental to his case combined with his failure to

perform basic research on that point is a quintessential example of unreasonable

performance.” United States v. Carthorne, 878 F.3d 458, 466 (4th Cir. 2017) (quoting

Hinton v. Alabama, 571 U.S. 263, 274 (2014) (per curiam)); see also Hill v. Lockhart, 474
U.S. 52, 62 (1985) (White, J., concurring in the judgment) (“The failure of an attorney to

inform his client of the relevant law clearly satisfies the first prong of

the Strickland analysis . . . .”). “Counsel must demonstrate a basic level of competence

regarding the proper legal analysis governing each stage of a case.” Carthorne, 878 F.3d

at 466; see also Byrd v. Skipper, 940 F.3d 248, 257 (6th Cir. 2019) (holding that defense

counsel’s “lack of comprehension regarding the pertinent law . . . coupled with the

inaccurate advice he gave his client about the likelihood of his acquittal” was deficient

performance). The guarantee of effective assistance of counsel extends to the plea-

bargaining process. See Missouri v. Frye, 566 U.S. 134, 140-44 (2012); see also Lafler v.

Cooper, 566 U.S. 156, 162 (2012); Hill, 474 U.S. at 57-58.

       To satisfy the prejudice prong of Strickland in the context of a rejected plea offer, a

petitioner must demonstrate that “the outcome of the plea process would have been

different with competent advice.” Lafler, 566 U.S. at 163. Thus, a petitioner under these

circumstances must establish “that but for the ineffective advice of counsel there is a

reasonable probability that” the petitioner would have pleaded guilty, that the court would

have accepted the plea agreement, and “that the conviction or sentence, or both, under the

offer’s terms would have been less severe than under the judgment and sentence that in

fact were imposed.” Id. at 164.

                                             13
                                             B.

       We first consider whether AEDPA deference restricts the scope of our present

analysis. We conclude that AEDPA deference does not apply because the state supreme

court committed two foundational errors, namely, that the court (1) made an unreasonable

factual determination, which led to (2) its unreasonable application of federal law. See

28 U.S.C. § 2254(d). We discuss each deficiency in turn.

       We begin with the factual error. The state supreme court’s determination regarding

the habeas court’s findings is an issue of historical fact. 3 See Parker v. Dugger, 498 U.S.
308, 320 (1991) (holding “that a determination of what the trial judge found is an issue of

historical fact”). Here, the state supreme court’s crucial factual determination was that the

habeas court did not make any “credibility determinations” in awarding Dodson habeas

corpus relief. That conclusion, however, is plainly refuted by the record.

       The primary evidence presented at the state habeas hearing was the testimony of

three witnesses. Dodson and his mother gave testimony that directly conflicted with

Lambert’s testimony. After evaluating these “conflicting assertions” regarding whether

Lambert properly advised Dodson, the state habeas court found that Lambert’s opening

statement at trial and Dodson’s statement at sentencing, as well as the testimony of Dodson

and his mother at the habeas hearing, “belie[] Mr. Lambert’s claims.” The state habeas



       3
        The state waived any argument that the state supreme court misapplied a state
procedural rule when the court held that the habeas court’s findings were not credibility
assessments and thus were not worthy of deference. Such a misapplication would not be
cognizable on federal habeas review. See Shimel v. Warren, 838 F.3d 685, 697 (6th Cir.
2016).
                                             14
court also found that “it is unbelievable that [Dodson’s] previous pattern of risk adverse

plea bargaining would suddenly change” absent advice from his attorney.

       Although the state habeas court did not label its findings as credibility

determinations, the court plainly resolved the issue of the credibility of the competing

witnesses in arriving at its conclusion. See Marshall v. Lonberger, 459 U.S. 422, 433-34

(1983) (holding that the state trial court’s ruling was “tantamount” to a credibility

determination). The habeas court accepted the version of events described by Dodson and

his mother, namely, that Lambert gave his client erroneous advice regarding the elements

of the offense, over Lambert’s account of the events. The state habeas court also explicitly

found that Lambert had failed to advise Dodson of the elements of “daytime burglary,”

contrary to the testimony that Lambert gave at the habeas hearing. In view of this record,

we conclude that Dodson has shown by clear and convincing evidence that the state

supreme court’s factual finding, that the habeas court did not make credibility

determinations, was incorrect, see Merzbacher, 706 F.3d at 364, and was “sufficiently

against the weight of the evidence that it is objectively unreasonable,” Williams, 914 F.3d

at 312 (citation omitted).

       The state supreme court’s “corresponding factual determination” not to defer to the

habeas court’s findings was objectively unreasonable. See Merzbacher, 706 F.3d at 364

(citation omitted). The unreasonable nature of this determination is underscored by the

state supreme court’s definitive acknowledgement that if the habeas court had made

credibility determinations, the state supreme court “would have afforded [the habeas court]

great deference because [the habeas court] had the opportunity to view the witnesses.”

                                            15
Thus, we conclude that the state supreme court’s ultimate decision regarding the credibility

of the witnesses was based on an antecedent unreasonable determination of fact. See

28 U.S.C. § 2254(d)(2).

       This factual error laid the groundwork for the state supreme court’s unreasonable

application of federal law articulated in Strickland. See 28 U.S.C. § 2254(d)(1). Strickland

instructs habeas courts to make “every effort . . . to eliminate the distorting effects of

hindsight” when assessing an attorney’s performance. 466 U.S. at 689. That is, courts

may not evaluate counsel’s performance in the context of what later is known about the

outcome of that performance, which may be affected by changes in the law or evidence

developed after counsel rendered his advice. See Harrington v. Richter, 562 U.S. 86, 107

(2011) (holding that the lower court improperly relied on “the harsh light of hindsight” in

faulting trial counsel for failing to consult certain experts, when the value of such testimony

became apparent only upon discovery of new forensic evidence) (citation omitted); United

States v. Morris, 917 F.3d 818, 823-24 (4th Cir. 2019) (holding that counsel’s performance

was not deficient for “failing to raise novel arguments” when the existing precedent did

not “strongly suggest” that the arguments were warranted).

       Here, the state habeas court considered statements made at trial and at sentencing in

evaluating whether Lambert properly advised Dodson about the elements of the lesser-

included offense.    The habeas court, having presided over the trial and sentencing,

witnessed firsthand the statements made by Lambert and Dodson during those proceedings.

These statements could be considered during the habeas proceeding as contemporaneous

evidence corroborating Lambert’s and Dodson’s states of mind at the time of the trial. See

                                              16
Carthorne, 878 F.3d at 461-62, 468-69 (considering counsel’s “colloquy with the

[sentencing] court” to conclude in a collateral action that counsel failed “to demonstrate a

grasp of the relevant legal standards”).

       The state supreme court misapplied Strickland when it characterized the habeas

court as having improperly evaluated counsel’s performance “through the lens of

hindsight,” thereby discrediting the state habeas court’s analysis. The statements during

the trial and sentencing proceedings made by Lambert and Dodson, which the habeas court

referred to in its opinion granting habeas relief, were “objective evidence” of counsel’s

deficient performance and did not constitute improper hindsight evidence based on later-

occurring facts. Accordingly, we hold that the state supreme court’s conclusion that the

habeas court had evaluated counsel’s performance through the lens of hindsight was an

unreasonable application of Strickland. Because the state supreme court’s decision was

based on an unreasonable determination of fact, which led to this unreasonable application

of federal law, our review is not barred by AEDPA. See 28 U.S.C. § 2254(d).



                                            III.

       Upon concluding that AEDPA deference is inapplicable, we now examine Dodson’s

ineffective assistance of counsel claim de novo. See Panetti, 551 U.S. at 953-54; Magnan,
719 F.3d at 1175. As the state habeas court was able to observe the demeanor of Dodson

and Lambert, both during the trial proceedings and at the habeas hearing, we defer to that

court’s factual findings. See Merzbacher, 706 F.3d at 364; see also 28 U.S.C. § 2254(e)(1).



                                            17
       As discussed above, under Strickland, a petitioner must show that counsel’s

performance was deficient and that he suffered prejudice as a result. 466 U.S. at 687.

Adequate performance requires that counsel advise his client accurately about the elements

of the offenses of which he could be convicted. See Hill, 474 U.S. at 62 (White, J.,

concurring in the judgment) (“The failure of an attorney to inform his client of the relevant

law clearly satisfies the first prong of the Strickland analysis . . . .”); Carthorne, 878 F.3d

at 466 (holding that “[c]ounsel’s ignorance of a point of law that is fundamental to his case

combined with his failure to perform basic research on that point is a quintessential

example of unreasonable performance.” (citation omitted)).

       Here, Lambert misunderstood or misrepresented the elements of the lesser-included

felony offense of daytime burglary and improperly advised Dodson not to accept the state’s

offer. Lambert told the jury that Dodson could not be guilty of burglary, because Carrigan

had invited Dodson to her home. Dodson testified that Lambert never explained that

Dodson could be convicted of the lesser-included felony of “daytime burglary” even if he

had been allowed to enter Carrigan’s home. The elements of that offense, however, merely

require that a defendant (1) enter the dwelling of another (2) with the intent to commit a

crime. See W. Va. Code § 61-3-11(b) (1993). Based on Lambert’s deficient advice, which

reflected his lack of knowledge of the pertinent law, we conclude that Lambert’s

performance was constitutionally inadequate. 4


       4
        In addition, Lambert misunderstood the elements of domestic battery. Lambert
moved to dismiss the domestic battery charge, because Dodson was not a “household
member of the Carrigan family.” However, as the state circuit court explained when
(Continued)
                                              18
       Turning to the second prong of Strickland, we conclude that Dodson suffered

prejudice as a result of Lambert’s deficient performance. As stated above, to satisfy the

prejudice prong of Strickland in the context of a rejected guilty plea, a petitioner “must

show that but for the ineffective advice of counsel, there is a reasonable probability that”

the petitioner would have pleaded guilty, that the court would have accepted the plea

agreement, and that “the conviction or sentence, or both, under the offer’s terms would

have been less severe than under the judgment and sentence that in fact were imposed.”

Lafler, 566 U.S. at 164.

       Here, first and foremost, Dodson testified at the habeas hearing that absent

Lambert’s ineffective advice, Dodson would have accepted the state’s offer, and the state

habeas court credited this testimony. The evidence at the habeas hearing also showed that

Dodson had a long history of entering into plea agreements, having pleaded guilty to all

three of his prior felony offenses. Additionally, Dodson had accepted a plea agreement in

an earlier case, avoiding a sentence of life imprisonment as a recidivist. Although Dodson

had tried to withdraw that guilty plea on the advice of counsel, such conduct is further

evidence of Dodson’s general reliance on his attorneys’ advice. Thus, nothing in the

present record suggests that Dodson would have departed from this uniform path of

accepting favorable plea offers but for advice of counsel.


denying the motion, the statute broadly defines “household member” to include persons
who “[a]re or were dating” or “[a]re or were sexual or intimate partners[,]” which Dodson
and Carrigan were. W. Va. Code §§ 61-2-28(e) (2004); 48-27-204(3), (4). Although
Dodson was not prejudiced by the sentence he received for this misdemeanor domestic
battery conviction, this additional error supports the conclusion that Lambert did not know
the elements of the offenses with which Dodson was charged.
                                            19
       As part of its plea offer in the present burglary case, the state agreed to recommend

to the court a sentence of one to ten years’ imprisonment, in extreme contrast to the

mandatory life sentence that Dodson received after trial. Thus, Dodson would have

obtained a substantial benefit by accepting the state’s plea offer and pleading guilty.

Accordingly, we conclude that based on Dodson’s history of accepting plea offers and the

severe sentencing disparity he faced by proceeding to trial, Dodson has established a

reasonable probability that he would have accepted the state’s offer and pleaded guilty had

Lambert not rendered constitutionally deficient performance.

       In sum, we conclude that Lambert rendered deficient performance when he

misadvised Dodson about the elements of the statutory burglary offense and the strength

of Dodson’s case, and that Dodson suffered prejudice in relying on counsel’s advice to

reject the state’s plea offer. Therefore, we hold that Dodson received constitutionally

ineffective assistance of counsel and is entitled to habeas corpus relief.



                                             IV.

       For these reasons, we vacate the district court’s judgment, and remand the case to

the district court with instructions to grant conditionally Dodson’s petition for habeas

corpus under 28 U.S.C. § 2254. The district court is directed to inform the State of West

Virginia that it will be afforded 90 days to decide whether to reinstate its previous plea

offer to Dodson in exchange for his guilty plea. See Lafler, 566 U.S. at 174. If the state

declines to reinstate its previous plea offer, the district court shall grant Dodson’s petition

for habeas corpus relief. See Lee v. Clarke, 781 F.3d 114, 129 (4th Cir. 2015).

                                              20
VACATED AND REMANDED WITH INSTRUCTIONS




      21